DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment, filed October 19, 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238) in view of Shimaoka et al., (JP 2009/156587).  With respect to claim 1, Applicant has amended the claims to exclude hydroxylamine hydrochloride as a suitable hydroxylamine to utilize when performing the claimed process.  As detailed below, the Examiner takes issue with the form of the amendment, and contends that the amended claim is unclear as to the extent at which specific hydroxylamines are excluded from the claim.  With respect to the prior art, the Examiner contends that the combination of Graham et al., in view of Shimaoka et al., meets all the limitations of claim 1 as detailed below.  The combination of Graham et al., in view of Shimaoka et al., has not been relied upon previously to reject claim 1, thus Applicant has not had the opportunity to provide substantive arguments against the combination.  As such, the Examiner will not argue the merits of the combination here, and rely on the details listed below.  Applicant has also added new claims 22-24, which are addressed below.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
Amended claim 1 recites a step of bringing a reaction solution which contains hydroxylamines except for hydroxylamine hydrochloride and a basic reagent into contact with a glycoprotein.  While it is clear that Applicant intends to exclude hydroxylamine hydrochloride as a suitable hydroxylamine to be used in the claimed process, the claim is unclear with respect to which hydroxylamines are suitable for use within the process.  The instant claims do not positively recite any hydroxylamines that can be utilized to practice the invention, thus the metes and bounds with respect to suitable hydroxylamines cannot be determined.  For the purposes of examination, the Examiner will read any hydroxylamine except for hydroxylamine hydrochloride as suitable for use in the claimed invention.  The Examiner contends that this interpretation is wholly reasonable based on the known properties of hydroxylamines with respect to peptide bond cleavage.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the Examiner notes that hydroxylamine hydrochloride can be read as generic or specific as it is known that other hydroxylamines contain hydrochloride groups.  As such, the Examiner is unable to determine if Applicant intends to exclude hydroxylamine hydrochloride as a specific compound, or if Applicant intends to exclude all hydroxylamine hydrochlorides from the instant claims.  For example, paragraph 0033 of the instant specification recites several hydroxylamine hydrochlorides, all of which may be excluded based on Applicant’s amendment.  For the purposes of examination, the Examiner will regard the limitation “except hydroxylamine hydrochloride” as excluding any and all hydroxylamines having hydrochloride attached.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238) in view of Shimaoka et al., (JP 2009/156587).
Regarding claims 1, 7-9, 22, and 24, Graham et al., teach a method of releasing sugar chains from a glycoprotein comprising preparing a solution of hydroxylamine and sodium hydroxide at a pH of 12.2, and mixing the hydroxylamine/sodium hydroxide solution with glycoproteins to release sugar chains (Hydroxylamine treatment of OSM, pages 226-227).  Graham et al., do not teach a reaction solution comprising amines other than hydroxylamine hydrochloride.
Shimaoka et al., teach a method of analyzing sugar chains from glycoproteins wherein o-substituted hydroxylamines are utilized to cleave sugar chains from a solid support (paragraph 0010).  With respect to claims 22 and 24, Shimaoka et al., teach hydroxylamines identical to that recited in the specification (o-substituted hydroxylamines, nitrobenzylhydroxylamine), thus one would expect the reaction to result in N-glycosidic or O-glycosidic bonds.  The Examiner is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., wherein the reaction solution comprises o-substituted hydroxylamines as substitution of one known element for another to obtain predictable results requires only routine skill in the art.
Regarding claim 2, Graham et al., in view of Shimaoka et al., do not explicitly teach a solution containing 2% to 70% (w/w) hydroxylamines. The Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art (see MPEP 2144.05 II A). The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence indicating the concentration as critical. The Examiner contends that one of ordinary skill in the art would have found it obvious within the teachings of Graham et al., in view of Shimaoka et al., to discover the optimal concentration of hydroxylamine to the solution so as to ensure the maximal release of sugars from glycoproteins. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., to utilize a concentration of hydroxylamines ranging from 2% to 70% as optimization requires only routine skill in the art
Regarding claim 5, Graham et al., teach liberated sugars containing oxime (Summary Hydroxylamine treatment of OSM, pages 226-227).
Regarding claim 11, Graham et al., teach a method of releasing sugar chains from a glycoprotein comprising preparing a solution of hydroxylamine and sodium hydroxide at a pH of 12.2, and mixing the hydroxylamine/sodium hydroxide solution with glycoproteins to release sugar chains (Hydroxylamine treatment of OSM, pages 226-227). Graham et al., also teach the liberated sugars containing an oxime (Summary, Hydroxylamine treatment of OSM, pages 226-227), and analyzing the sugar chain (Hydroxylamine treatment of OSM, pages 226-227).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238) in view of Shimaoka et al., (JP 2009/156587) as applied to claim 1 above, and further in view of Kimura et al., (US 2009/0057549).
Regarding claim 3, Graham et al., in view of Shimaoka et al., do not teach a reaction solution comprising additional amines.
Kimura et al., teach a method of excising sugar chains from glycoproteins wherein the reaction solution contains amines selected from ammonia, methylamine, dimethylamine, trimethylamine, aniline, or pyridine (paragraph 0039).  Kimura et al., teach that it is advantageous to utilize ammonia, methylamine, dimethylamine, trimethylamine, aniline, or pyridine as a means of providing a volatile weak base to establish an optimum pH for a sugar chain releasing enzyme (paragraphs 0039, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., in view of Shimaoka et al., wheein the reaction solution further comprises amines in order to provide a volatile weak base to establish an optimum pH for a sugar chain releasing enzyme as taught by Kimura et al.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238) in view of Shimaoka et al., (JP 2009/156587) as applied to claim 1 above, and further in view of Redmond et al., (US 5,831,077).
Regarding claim 23, Graham et al., in view of Shimaoka et al., do not teach adding a fluorescent label to sugar chains.
Redmond et al., teach a method of removing O-glycans from glycopeptides (Abstract) wherein sugar chains are labeled with fluorescent tags (column 7 lines 12-17).  Redmond et al., teach that it is advantageous to utilize fluorescent tags as a means of detecting sugars at low concentrations (column 7 lines 12-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., in view of Shimaoka et al., wherein sugar chains are labeled with fluorescent tags in order to enable detection of sugars at low concentrations as taught by Redmond et al.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a step of adding a ketone, aldehyde, or acid anhydride to convert hydroxylamines to a ketoxime, aldoxime, or amide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798